
	
		II
		111th CONGRESS
		1st Session
		S. 1051
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2009
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Centennial Historic District in the
		  Commonwealth of Pennsylvania.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Centennial District Authorization
			 Act of 2009.
		2.Findings;
			 purposes
			(a)FindingsCongress finds that—
				(1)the Centennial
			 District in the Commonwealth of Pennsylvania was the site of an international
			 exhibition to celebrate the Centennial of the United States in 1876;
				(2)held only 11
			 years after the end of the Civil War, the Centennial Exhibition was both a
			 national celebration of unity and a recognition by the world community that the
			 United States was emerging as the leading country in the world;
				(3)the Centennial
			 Exhibition displayed 60,000 exhibits from more than 28 countries around the
			 world in 240 buildings and hosted nearly 10,000,000 visitors, which is
			 estimated to be nearly 25 percent of the population of the United States at the
			 time of the Exhibition;
				(4)the Centennial
			 Exhibition became the center of cultural, technological, economic, and
			 geopolitical development in the United States by demonstrating groundbreaking
			 innovations, including root beer, the telephone, kindergarten, the typewriter,
			 the phonograph, and the monorail;
				(5)there are more
			 than 100 United States companies that displayed at the Centennial Exhibition
			 that are still in business today, including Bausch and Lomb, John Deere,
			 Campbell’s, Heinz, and Wyeth;
				(6)the Centennial
			 District is located in Fairmount Park, which is listed on the National Register
			 of Historic Places;
				(7)Memorial Hall, a
			 centerpiece of the Centennial celebration is—
					(A)listed on the
			 National Register of Historic Places; and
					(B)being renovated
			 to join other cultural institutions as an anchor for the Centennial District;
			 and
					(8)the Centennial
			 District would commemorate the historic significance of the Centennial
			 celebration in the history of the United States.
				(b)PurposesThe purposes of this Act are—
				(1)to preserve and interpret for the
			 educational and inspirational benefit of the public the contribution to the
			 heritage of the United States of certain historic and cultural land in the
			 Centennial Historic District, with an emphasis on harnessing the unique urban
			 environment of the District for the educational and recreational values offered
			 by the District; and
				(2)to enhance economic and cultural
			 redevelopment in the District by preserving the history of the United States
			 Centennial Celebration.
				3.DefinitionsIn this Act:
			(1)CityThe
			 term City means the City of Philadelphia, Pennsylvania.
			(2)CommissionThe
			 term Commission means the Fairmount Park Commission.
			(3)DistrictThe
			 term District means the Centennial Historic District established
			 by section 4(a).
			(4)Management
			 planThe term management plan means the plan
			 prepared under section 5(b).
			(5)SecretaryThe
			 term Secretary means—
				(A)the Secretary of
			 the Interior; or
				(B)the head of any
			 Federal agency to which funds are appropriated to carry out this Act.
				4.Establishment of
			 centennial historic district
			(a)EstablishmentThere
			 is established in the City the Centennial Historic District.
			(b)BoundariesThe
			 District shall be comprised of land in the City under the jurisdiction of the
			 Commission, the boundaries of which are depicted on map A of the
			 maps entitled Fairmount Park’s Proposed Centennial Authorization
			 Boundary and dated December 2007.
			5.Administration
			 of centennial historic district
			(a)In
			 generalThe Secretary may make grants to, and enter into
			 cooperative agreements with, any State or local government agencies, any
			 nonprofit entities designated by the Secretary to operate the District, and any
			 leaseholders for—
				(1)the preparation
			 of the management plan; and
				(2)the
			 implementation of projects approved by the Secretary under the management
			 plan.
				(b)Management
			 plan
				(1)In
			 generalThe Secretary shall prepare a plan for the development of
			 historic, architectural, natural, cultural, recreational, and interpretive
			 resources within the District.
				(2)RequirementsThe
			 management plan shall include—
					(A)an evaluation
			 of—
						(i)the
			 condition of historic and architectural resources in the District; and
						(ii)the
			 environmental conditions in the District; and
						(B)recommendations
			 for—
						(i)rehabilitating,
			 reconstructing, and adaptively reusing the historic and architectural resources
			 evaluated under subparagraph (A)(i);
						(ii)preserving
			 viewsheds, focal points, and streetscapes in the District;
						(iii)establishing
			 gateways to the District;
						(iv)establishing and
			 maintaining parks and public spaces in the District;
						(v)developing public
			 parking areas in the District;
						(vi)improving
			 pedestrian and vehicular circulation in the District; and
						(vii)improving
			 security in the District.
						(c)Restoration,
			 maintenance, and interpretation
				(1)In
			 generalThe Secretary may enter into cooperative agreements with
			 the City, any agents of the City, and designated partners within the District
			 under which the Secretary may mark, interpret, improve, restore, and provide
			 technical assistance with respect to the preservation and interpretation of any
			 property of historical or cultural significance in the District, as identified
			 in the management plan.
				(2)RequirementsA
			 cooperative agreement entered into under paragraph (1) shall contain provisions
			 requiring that—
					(A)the Secretary
			 have the right of access at reasonable times to public portions of the property
			 for interpretive and other purposes; and
					(B)no changes or
			 alterations be made to the property unless the changes or alterations are
			 approved by all parties to the cooperative agreement.
					(d)Capital
			 projects
				(1)In
			 generalThe Secretary shall provide financial assistance to
			 projects for capital improvements in the District in accordance with this
			 subsection.
				(2)ApplicationTo
			 be eligible for financial assistance under paragraph (1), an entity shall
			 submit to the Secretary an application that includes a description of the
			 manner in which the proposed project would further the purposes of the
			 District.
				(3)ConsiderationsIn
			 making amounts available under this subsection, the Secretary shall—
					(A)consider which
			 proposed projects provide the greatest leverage of Federal funds; and
					(B)give priority
			 consideration to projects relating to—
						(i)providing
			 gateways to, and signage for, the District;
						(ii)improving
			 historical monuments in the District;
						(iii)maintaining
			 public parks and spaces in the District;
						(iv)establishing a
			 trail in the District;
						(v)maintaining and
			 improving the lake in the District;
						(vi)providing
			 streetscape and lighting for the Girard Gateway;
						(vii)improving
			 pedestrian and vehicular traffic circulation and parking at the western end of
			 the Centennial Exhibition grounds; and
						(viii)restoring
			 Memorial Hall.
						(C)ConditionsAny
			 amounts provided under this subsection shall be subject to an agreement between
			 the Secretary and the recipient of the financial assistance providing that if
			 the project assisted is converted or disposed of for purposes contrary to the
			 purposes of this Act, as determined by the Secretary, the United States shall
			 be entitled to compensation from the recipient of the financial assistance in
			 an amount that is equal to the greater of—
						(i)the
			 amount of any funds made available to the project under this Act; or
						(ii)the amount of
			 the increased value of the project attributable to the funds made available to
			 the project under this Act, as determined at the time of the conversion or
			 disposal.
						6.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated to the
			 Secretary—
				(1)$39,500,000 for
			 capital projects under section 5(d); and
				(2)$5,500,000 for
			 planning and technical assistance.
				(b)Cost-sharing
			 requirementsAmounts made available for projects under subsection
			 (a)(1) shall not exceed 80 percent of the total cost of the project provided
			 financial assistance.
			(c)Termination of
			 authorityThe authority to expend amounts made available under
			 this Act shall expire 5 years after the date on which the amounts are
			 appropriated.
			
